

Exhibit 10.53
VWR CORPORATION
2014 EMPLOYEE STOCK PURCHASE PLAN
Article I
Purpose and Scope of the Plan
1.1    Purpose. This VWR Corporation 2014 Employee Stock Purchase Plan is
intended to encourage employee participation in the ownership and economic
progress of the Company.
1.2    Definitions. Unless the context clearly indicates otherwise, the
following terms have the meaning set forth below:
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with any applicable regulations issued thereunder.
“Committee” shall mean the Board, or a committee designated by the Board to
administer the Plan, which Committee shall administer the Plan as provided in
Section 1.3 hereof.
“Company” shall mean VWR Corporation, a corporation organized under the laws of
the State of Delaware, or any successor corporation.
“Compensation” shall mean the fixed salary or base hourly wage paid by the
Company to an Employee as reported by the Company to the United States
government (or other applicable government) for income tax purposes, including
an Employee’s portion of salary deferral contributions pursuant to Section
401(k) of the Code and any amount excludable pursuant to Section 125 of the
Code, but excluding any commissions, bonus, fee, overtime pay, severance pay,
expenses, stock option or other equity incentive income, or other special
payment or any credit or benefit under any employee plan maintained by the
Company. The Committee has the authority to make decisions about how
Compensation should be interpreted for Employees outside the United States to
the extent there are items of compensation not specifically addressed above.
“Continuous Service” shall mean the period of time, uninterrupted by a
termination of employment (other than a termination as a result of a transfer of
employment among the Company or a Designated Subsidiary), that an Employee has
been employed by the Company or a Designated Subsidiary (or any combination of
the foregoing) immediately preceding an Option Period. Such period of time shall
include any approved leave of absence.
“Designated Subsidiary” shall mean any subsidiary of the Company that has been
designated by the Committee to participate in the Plan.
“Employee” shall mean any full-time or part-time employee of the Company or a
Designated Subsidiary who customarily works for the Company or Designated
Subsidiary, as the case may be, for a minimum of twenty (20) hours per week.
“Exercise Date” shall mean the last business day of each Option Period.



--------------------------------------------------------------------------------




“Fair Market Value” of a share of Stock means the fair market value of such
Stock determined by such methods or procedures as shall be established from time
to time by the Committee. Unless otherwise determined by the Committee in good
faith, the per share Fair Market Value as of a particular date shall mean (i)
the closing price per share of Stock on the national securities exchange on
which the Stock is principally traded, for the last preceding date on which
there was a sale of such Stock on such exchange, or (ii) if the shares of Stock
are then traded in an over-the-counter market, the average of the closing bid
and asked prices for the shares of Stock in such over-the-counter market for the
last preceding date on which there was a sale of such Stock in such market, or
(iii) if the shares of Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee,
in its sole discretion, shall determine.
“Option Period” or “Period” shall mean such duration (not to exceed twenty-seven
(27) months) as shall be determined by the Committee prior to the beginning of
such Option Period. Unless the Committee determines otherwise before the
beginning of the Option Period, Option Periods shall commence at six (6)-month
intervals on each May 15 and November 15 (or the next business day, if such date
is not a business day) over the term of the Plan, and each Option Period shall
last for six (6) months, ending on May 14 or November 14, as the case may be (or
the next business day, if such date is not a business day). Accordingly, unless
the Committee determines otherwise, two separate Option Periods shall commence
in each calendar year during which the Plan remains in existence.
Notwithstanding the foregoing, the initial Option Period shall not commence
until the date first specifically authorized by the Committee, subject to the
Company’s prior registration of the Stock on Form S-1.
“Option Price” shall mean the purchase price of a share of Stock hereunder as
provided in Section 3.1 hereof.
“Participant” shall mean any Employee who (i) is eligible to participate in the
Plan under Section 2.1 hereof and (ii) elects to participate.
“Plan” shall mean the Company’s 2014 Employee Stock Purchase Plan, as the same
may be amended from time to time.
“Plan Account” or “Account” shall mean an account established and maintained in
the name of each Participant.
“Plan Manager” shall mean any Employee appointed pursuant to Section 1.3 hereof.
“Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
1.3    Administration of Plan. Subject to oversight by the Board of Directors or
the Board’s Compensation Committee, the Committee shall have the authority to
administer the Plan and to make and adopt rules and regulations not inconsistent
with the provisions of the Plan or the Code. Its interpretations and decisions
in respect of the Plan shall, subject to the aforesaid, be final and conclusive.
The Committee shall have the authority to appoint an Employee as Plan Manager
and to delegate to the Plan Manager such authority with respect to the
administration of the Plan as the Committee, in its sole discretion, deems
advisable from time to time.

2

--------------------------------------------------------------------------------




1.4    Effective Date of Plan. The Plan shall become effective on the date
established for that purpose by the Committee, if, prior to that date, the Plan
(i) has been adopted by the Board of Directors of the Company and (ii) has been
approved by an affirmative vote of a majority of the shares of the Company’s
Stock present, in person or by proxy and entitled to vote on the proposal, at a
meeting at which a quorum is present; provided, however, that such stockholder
approval occurs on a date no later than twelve (12) months following the date
the Plan is so adopted.
1.5    Termination of Plan. The Plan shall continue in effect through and
including September 30, 2024, unless terminated prior thereto pursuant to
Section 4.3 hereof, or by the Board of Directors or the Compensation Committee
of the Board, each of which shall have the right to terminate the Plan at any
time. Upon any such termination, the balance, if any, in each Participant’s
Account shall be refunded to him, or otherwise disposed of in accordance with
the policies and procedures prescribed by the Committee in cases where such a
refund may not be possible.
Article II
Participation
2.1    Eligibility. Participation in the Plan is limited to Employees who meet
the requirements of this Section 2.1. Each Employee who, on the start date of an
Option Period, will have at least ninety (90) days of Continuous Service may
become a Participant by completing the enrollment procedures prescribed by, or
on behalf of, the Committee or the Plan Manager, as revised from time to time.
No Employee may participate in the Plan if such Employee, immediately after the
end of an Option Period, would be deemed for purposes of Section 423(b)(3) of
the Code to possess five percent (5%) or more of the total combined voting power
or value of all classes of stock of the Company or any subsidiary. The Committee
may, prior to the commencement of an Option Period, exclude from participation
any Employee who, at the time of the commencement of the Option Period, is a
highly compensated employee (within the meaning of Section 414(q) of the Code)
or is an officer of the Company subject to the reporting requirements of Section
16(a) of the Securities Exchange Act of 1934; provided that such exclusion is
applied in an identical manner to all such highly compensated employees or
officers of the Company and each Designated Subsidiary whose employees are
Participants under the Plan.
2.2    Payroll Deductions. Payment for shares of Stock purchased hereunder shall
be made by authorized payroll deductions from each payment of Compensation in
accordance with instructions received from a Participant. Such deductions shall
be expressed as a whole number percentage which shall be at least one percent
(1%) but not more than ten percent (10%). A Participant may not increase the
deduction during an Option Period; provided that no more than once per Option
Period, a Participant may decrease the deduction. Notwithstanding the foregoing,
a Participant may change the percentage deduction for any subsequent Option
Period by filing notice thereof with the Company prior to the date on which such
Option Period commences. Any amount remaining in a Participant’s Account after
the purchase of Stock shall be refunded without interest (unless the Company
determines that it is obligated to do so pursuant to laws applicable in
particular jurisdiction); provided that any amounts remaining in a Participant’s
Account that were insufficient to acquire a full share of Stock shall be carried
forward to the next Option Period, unless otherwise requested in writing by the
Participant. Any Participant who discontinues payroll deductions during an
Option Period may again become a Participant for a subsequent Option Period upon
completion of the enrollment procedures prescribed by, or on behalf of, the
Committee or the Plan Manager, as

3

--------------------------------------------------------------------------------




revised from time to time. Amounts deducted from a Participant’s Compensation
pursuant to this Section 2.2 shall be credited to such Participant’s Account. A
Participant may not make any additional payments into such Account. The Company
may also allow Participants in jurisdictions where payroll deductions may not be
permissible under the laws of that jurisdiction to contribute to the Plan by
means other than payroll deductions.
Article III
Purchase of Shares
3.1    Option Price. The Option Price per share of the Stock sold to
Participants hereunder shall be ninety percent (90%) of the lesser of (a) the
Fair Market Value of such share on the Exercise Date of an Option Period or (b)
the Fair Market Value of such share on the first day of the applicable Option
Period (or, in each case, such greater percentage as is determined by the
Committee in advance of an Option Period), but in no event shall the Option
Price per share be less than the par value of the Stock.
3.2    Purchase of Shares. On each Exercise Date, the amount in a Participant’s
Account shall be charged with the aggregate Option Price of the largest number
of whole shares of Stock that can be purchased with such amount. Unless
otherwise provided by the Committee, the number of shares of Stock purchased by
each Participant on the Exercise Date shall be deposited into an account
established in the Participant’s name with the stock brokerage or other
financial services firm designated by the Committee. The balance, if any, in
such Account shall be carried forward to the next succeeding Option Period;
provided that any payroll deductions accumulated in a Participant’s Account that
are not applied toward the purchase of shares on an Exercise Date due to
limitations imposed by this Plan shall be returned to the Participant.
3.3    Limitations on Purchase.
3.3.1    Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan if, immediately after the grant, such
Employee’s right to purchase shares under all employee stock purchase plans (as
described in Section 423 of the Code) of the Company and any subsidiary of the
Company would accrue at a rate per Option Period which exceeds the lesser of:
(a) twenty-five thousand dollars ($25,000) or (b) an amount equal to ten percent
(10%) of the Employee’s annualized base salary in effect at the start of such
Option Period, in each case, of the Fair Market Value of such shares (determined
at the time such option is granted); provided, however, that for any calendar
year in which such option would be outstanding at any time, an Employee’s right
to purchase shares under all employee stock purchase plans (as described in
Section 423 of the Code) of the Company and any subsidiary of the Company may
not accrue at a rate which exceeds twenty-five thousand dollars ($25,000) in the
aggregate (as determined at the time such option is granted).
3.3.2    To the extent necessary to comply with Section 423(b)(8) of the Code
and the limitations on purchase in this Section 3.3, a Participant’s payroll
deductions may be decreased to zero percent (0%) during any Option Period which
is scheduled to end during any calendar year, such that the aggregate of all
payroll deductions accumulated with respect to such Option Period and any other
Option Period ending within the same calendar year is no greater than
twenty-five thousand dollars ($25,000). Payroll deductions shall re-commence at
the rate provided for by the

4

--------------------------------------------------------------------------------




Participant’s prior election at the beginning of the first Option Period which
is scheduled to end in the following calendar year, unless suspended by the
Participant pursuant to Section 2.2 of the Plan.
3.4    Transferability of Rights. Rights to purchase shares hereunder shall be
exercisable only by the Participant. Such rights shall not be transferable.
Article IV
Provisions Relation to Common Stock
4.1    Stock Reserved; Delivery of Stock. A maximum of 2,000,000 shares of Stock
may be purchased under the Plan, of which up to 60,000 shares of Stock may be
purchased under the Plan per Option Period (in each case, subject to adjustment
in accordance with Section 4.2 hereof). Subject to the limitation in the
preceding sentence, as determined by the Committee in its sole discretion, any
shares of Stock purchased under the Plan may be either newly issued shares,
existing treasury shares, or new purchases in the open market.
4.2    Adjustment for Changes in Stock. In the event that adjustments are made
in the number of outstanding shares of Stock or such shares are exchanged for a
different class of stock of the Company or for shares of stock of any other
corporation by reason of merger, consolidation, stock dividend, extraordinary
cash dividend, stock split or otherwise, the Committee may make appropriate
adjustments in (i) the number and class of shares or other securities that may
be reserved for purchase, or purchased, hereunder, and (ii) the Option Price.
All such adjustments shall be made in the sole discretion of the Committee, and
its decision shall be binding and conclusive. The existence of the Plan and any
options granted hereunder shall not affect in any way the right or power of the
Board of Directors or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company or
a subsidiary, any issue of debt, preferred or prior preference stock ahead of or
affecting Stock, the authorization or issuance of additional shares of Stock,
the dissolution or liquidation of the Company or any subsidiary, any sale or
transfer of all or part of the Company’s or a subsidiary’s assets or business or
any other corporate act or proceeding. The Board of Directors may at any time
terminate an Option Period then in progress and provide, in its discretion, that
Participants’ then outstanding Account balances shall be used to purchase shares
pursuant to Article III or returned to the applicable Participants.
4.3    Insufficient Shares. If the aggregate funds available for the purchase of
Stock on any Exercise Date would cause an issuance of shares in excess of the
number provided for in Section 4.1 hereof, (i) the Committee shall
proportionately reduce the number of shares which would otherwise be purchased
by each Participant in order to eliminate such excess and (ii) the Plan shall
automatically terminate immediately after such Exercise Date.
4.4    Confirmation. Confirmation of each purchase of Stock hereunder shall be
made available to the Participant in either written or electronic format. A
record of purchases shall be maintained by appropriate entries on the books of
the Company. Unless otherwise determined by the Committee, shares of Stock
delivered to a Participant hereunder may not be assigned, transferred, pledged
or otherwise disposed of in any way by the Participant during the six (6) month
period following such delivery to the Participant (other than by will or the
laws of descent and distribution) and the shares of Stock shall bear an
appropriate legend substantially in the following form:

5

--------------------------------------------------------------------------------




“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions of the VWR Corporation 2014 Employee Stock Purchase
Plan (the “Plan”), including, without limitation, the restriction that the
shares may not be assigned, transferred, pledged or otherwise disposed of in any
way during the six (6) month period following the date of delivery of such
shares. A copy of the Plan is on file at the principal office of VWR
Corporation”
4.5    Rights as Shareholders. The shares of Stock purchased by a Participant on
an Exercise Date shall, for all purposes, be deemed to have been issued and sold
as of the close of business on such Exercise Date. Prior to that time, none of
the rights or privileges of a shareholder of the Company shall exist with
respect to such shares.
Article V
Termination of Participation
5.1    Voluntary Withdrawal. A Participant may withdraw from the Plan at any
time by filing notice of withdrawal prior to the close of business on the date
immediately preceding the applicable Exercise Date. Upon withdrawal, the entire
amount, if any, in a Participant’s Account shall be refunded to him without
interest (unless the Company determines that it is obligated to do so pursuant
to laws applicable in a particular jurisdiction). Any Participant who withdraws
from the Plan may again become a Participant in accordance with Section 2.1
hereof.
5.2    Termination of Eligibility. If a Participant ceases to be eligible under
Section 2.1 hereof for any reason, the dollar amount and the number of unissued
shares in such Participant’s Account will be refunded or distributed to the
Participant, or in the case of death, the Participant’s designated beneficiary
or estate, or otherwise disposed of in accordance with policies and procedures
prescribed by the Committee in cases where such a refund or distribution may not
be possible.
Article VI
General Provisions
6.1    Notices. Any notice which a Participant files pursuant to the Plan shall
be made on forms prescribed by the Committee and shall be effective only when
received by the Company.
6.2    Condition of Employment. Neither the creation of the Plan nor
participation therein shall be deemed to create any right of continued
employment or in any way affect the right of the Company or a Designated
Subsidiary to terminate an Employee.
6.3    Withholding of Taxes. Each Participant shall, no later than the date as
of which the value of an option under the Plan and/or shares of Stock first
becomes includible in the income of the Participant for income tax purposes, pay
to the Company, or make arrangements satisfactory to the Committee regarding
payment of, any taxes of any kind required by law to be withheld with respect to
such option or shares of Stock. The obligations of the Company under the Plan
shall be conditioned upon the making of such payments or arrangements, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant. In
particular, to the extent a Participant is subject to taxation under

6

--------------------------------------------------------------------------------




U.S. Federal income tax law, if the Participant makes a disposition, within the
meaning of Section 424(c) of the Code of any share or shares of Stock issued to
the Participant pursuant to the Participant’s exercise of an option, and such
disposition occurs within the two-year period commencing on the day after the
first date of the Option Period or within the one-year period commencing on the
day after the Exercise Date, the Participant shall, within ten (10) days of such
disposition, notify the Company thereof and thereafter immediately deliver to
the Company any amount of Federal, state or local income taxes and other amounts
which the Company informs the Participant the Company may be required to
withhold.
6.4    Amendment of the Plan. The Board of Directors or the Board’s Compensation
Committee may at any time, or from time to time, amend the Plan in any respect,
except that, without approval of the shareholders, no amendment may (a) increase
the aggregate number of shares reserved under the Plan other than as provided in
Section 4.2 hereof, (b) materially increase the benefits accruing to
Participants or materially modify the requirements as to eligibility for
participation in the Plan. Any amendment of the Plan must be made in accordance
with applicable provisions of the Code and/or any regulations issued thereunder,
any other applicable law or regulations, and the requirements of the principal
exchange upon which the Stock is listed. The Plan may not be amended in any way
that will cause rights issued under the Plan to fail to meet the requirements
for employee stock purchase plans as defined in Section 423 of the Code or any
successor thereto. To the extent necessary to comply with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, Section 423 of the Code, or any
other applicable law or regulation, the Company shall obtain shareholder
approval of any such amendment.
6.5    Application of Funds. All funds received by the Company by reason of
purchases of Stock hereunder may be used for any corporate purpose.
6.6    Legal Restrictions. The Company shall not be obligated to sell shares of
Stock hereunder if counsel to the Company determines that such sale would
violate any applicable law or regulation.
6.7    Gender. Whenever used herein, use of any gender shall be applicable to
both genders.
6.8    Power to Vary Terms with Respect to Non-U.S. Employees or Adopt
Sub-Plans. Notwithstanding any provision of the Plan to the contrary, in order
to comply with the laws or regulations in other countries in which the Company
and its Designated Subsidiaries operate or have Participants or to otherwise
facilitate administration of the Plan, the Committee shall have the power and
authority at any time to (i) modify the terms and conditions of the Plan as
applicable to individuals outside the United States to comply with applicable
foreign laws or regulations, tax policy, accounting principles or customs or to
facilitate administration of the Plan; (ii) establish sub-plans and modify
administrative procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such sub-plans and/or modifications
shall be attached to this Plan as appendices); and (iii) take any action that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or any applicable laws. To the
extent any sub-plans are established, the rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of
Section 4.1, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.
Notwithstanding the foregoing, the Committee may not take any actions hereunder
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any

7

--------------------------------------------------------------------------------




securities law or governing statute or any other Applicable Law or cause the
Plan not to comply with Section 423 of the Code.
6.9    Conditions Upon Issuance of Shares.
6.9.1    If at any time the Committee shall determine, in its discretion, that
the listing, registration and/or qualification of shares of Stock upon any
securities exchange or under any state, Federal or foreign law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of shares of Stock
hereunder, no option may be exercised or paid in whole or in part unless and
until such listing, registration, qualification, consent and/or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Committee.
6.9.2    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Stock pursuant to an option is or may be in the
circumstances unlawful, contravene the requirements of any stock exchange, or
result in the imposition of excise taxes on the Company or any subsidiary under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise with respect to shares of
Stock or options and the right to exercise any option shall be suspended until,
in the opinion of such counsel, such sale or delivery shall be lawful or will
not result in the imposition of excise taxes on the Company or any subsidiary.
6.9.3    The Committee, in its absolute discretion, may impose such restrictions
on the ownership and transferability of the shares of Stock purchasable or
otherwise receivable by any person under any option as it deems appropriate. The
certificates evidencing such shares may include any legend that the Committee
deems appropriate to reflect any such restrictions.
6.10    Governing Law. The Plan and all rights and obligations thereunder shall
be constructed and enforced in accordance with the laws of the State of Delaware
and any applicable provisions of the Code and the related regulations.
6.11    Jurisdiction: Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any agreement, or any judgment entered by any court of
competent jurisdiction in respect of any thereof, shall be resolved only in the
courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each eligible Employee shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any
agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
eligible Employee may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) WAIVE ALL RIGHT

8

--------------------------------------------------------------------------------




TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE PLAN OR ANY AGREEMENT, (d) agree
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party, in the case of an eligible
Employee, at the eligible Employee’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.
6.12    Unfunded Status of Plan. The Plan shall be an unfunded plan. The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Stock or make payments, provided
that the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

9